Citation Nr: 1004008	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 
1959.  He died in April 2006.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board hearing in October 
2009.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant primarily contends that the Veteran died from 
malignant mesothelioma due to exposure to asbestos during his 
Naval service.  The appellant asserts that a ship the Veteran 
served upon contained substantial asbestos throughout spaces 
occupied by the Veteran for some duration of time.  

The Veteran's death certificate clearly establishes that the 
Veteran's cause of death was mesothelioma.  Thus, this case 
essentially comes down to a determination regarding the 
medical etiology of the Veteran's terminal mesothelioma.

The Board finds that further development is required in view 
of the appellant's contentions that the Veteran's death was 
caused by disability due to alleged asbestos exposure.  
Medical records clearly show that the Veteran was diagnosed 
with malignant mesothelioma, which the Board observes can 
potentially be associated with asbestos exposure.  Key 
questions in this case include whether the Veteran was 
exposed to asbestos during his naval service, and whether the 
Veteran was exposed to asbestos other than during service, 
and whether the cause of the Veteran's death was medically 
related to any in-service asbestos exposure.  In the Board's 
view, there has not been adequate development concerning 
these essential questions to allow for informed appellate 
review at this time.

The Board observes that Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1MR (M21-1MR), Part 
IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 
2005) (rescinding the previously applicable VBA Adjudication 
Procedure Manual M21- 1, Part VI, para. 7.21) notes that 
inhalation of asbestos fibers can produce fibrosis and 
tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce various other cancers and tumors particularly in the 
chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of various cancers including 
cancers of the lung, bronchus, larynx, and pharynx.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.

However, 'neither [the VBA Manual] nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.'  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4-2000.

Review of the claims-file leads the Board to conclude that 
the required development has not been accomplished in this 
case.  Information from the Navy cited by the RO in the 
statement of the case does not appear to be of record.  
Moreover, the appellant has submitted additional evidence 
which she maintains is evidence of legal settlements against 
companies who were associated with asbestos used on the 
U.S.S. J.P. Kennedy, the ship on which the Veteran served.

Additionally, under the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

It does not appear that clear notice satisfying Hupp has been 
provided to the appellant in this case.  As this case must be 
remanded for additional development, the Board believes it is 
appropriate for the RO to take the opportunity to administer 
complete and adequate VCAA notice to the appellant in this 
case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The appellant 
should be provided with complete VCAA 
notice, including notice that complies 
with the Hupp decision concerning claims 
of entitlement to service connection for a 
cause of death.

2.  The RO should take appropriate action 
to develop evidence of the Veteran's 
asbestos exposure before, during, and 
after the Veteran's service.  This 
development should conform with the VBA 
Manual guidelines and Dyment v. West, 13 
Vet. App. 141 (1999).  Information 
regarding use of asbestos on the U.S.S. 
J.P. Kennedy should be obtained and any 
Navy guidelines regarding asbestos 
exposure of Veterans with the Veteran's 
MOS (as referenced in the statement of the 
case) should be requested and made of 
record.

3.  After completion of the above, the 
claims-file should be forwarded to an 
appropriate specialist for review to 
obtain a medical opinion to ascertain the 
relationship, if any, between the cause of 
the Veteran's death and possible exposure 
to asbestos.  Specifically, the examiner 
should offer responses to the following 
questions:

Assuming, for the sake of argument, 
that the Veteran has been exposed to 
asbestos during service, was any cause 
of the Veteran's death at least as 
likely as not (a 50% or higher degree 
of probability) causally linked to 
asbestos exposure rather than any 
other etiology (including any exposure 
to asbestos prior to or following his 
service)?  

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file (to include all additional evidence 
submitted by the appellant) and adjudicate 
the appellant's claim as appropriate.  If 
the claim on appeal remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



